Title: To John Adams from Thomas Jefferson, 15 August 1820
From: Jefferson, Thomas
To: Adams, John


            
               D
               Monticello. Aug. 15. 20.
            
            I am a great defaulter, my dear Sir, in our correspondence, but prostrate health rarely permits me to write; and, when it does, matters of business imperiously press their claims. I am getting better however, slowly, swelled legs being now the only serious symptom, and these, I believe, proceed from extreme debility. I can walk but little; but I ride 6. or 8. miles a day without fatigue; & within a few days, I shall endeavor to visit my other home, after a twelve month’s absence from it. our University, 4. miles distant, gives me frequent exercise, and the oftener as I direct it’s architecture. it’s plan is unique, and it is becoming an object of curiosity for the traveller. I have lately had an opportunity of reading a critique on this institution in your North American Review of January last, having been not without anxiety to see what that able work would say of us: and I was relieved on finding in it much coincidence of opinion, and even, where criticisms were indulged, I found they would have been obviated had the developments of our plan been fuller. but these were restrained by the character of the paper reviewed, being merely a report of outlines, not a detailed treatise, & addressed to a legislative body, not to a learned academy. e.g. as an inducement to introduce the Anglo-Saxon into our plan, it was said that it would reward amply the few weeks of attention which alone would be requisite for it’s attainment; leaving both term and degree under an indefinite expression, because I know that not much time is necessary to attain it to an useful degree, sufficient to give such instruction in the etymologies of our language as may satisfy ordinary students, while more time would be requisite for those who would propose to attain a critical knolege of it. in a letter which I had occasion to write to mr Crofts (who sent you, I believe, as well as myself, a copy of his treatise on the English & German languages, as preliminary to an Etymological dictionary he meditated) I went into explanations with him of an easy process for simplifying the study of the Anglo-Saxon, and lessening the terrors, & difficulties presented by it’s rude Alphabet, & unformed orthography. but this is a subject beyond the bounds of a letter, as it was beyond the bounds of a Report to the legislature. mr Crofts died, I believe, before any progress was made in the work he had projected.The reviewer expresses doubt, rather than decision, on our placing Military, and Naval architecture in the department of Pure Mathematics. Military architecture embraces fortification and field works, which with their bastions, curtains, hornworks, redoubts Etc. are based on a technical combination of lines & angles. these are adapted to offence and defence, with and against the effects of bombs, balls, escalades Etc. but lines and angles make the sum of elementary geometry, a branch of Pure Mathematics: and the direction of the bombs, balls, and other projectiles, the necessary appendages of military works, altho’ no part of their architecture, belong to the Conic sections, a branch of transcendental geometry. Diderot & Dalembert therefore, in their Arbor scientiae, have placed military architecture in the department of elementary geometry. Naval architecture teaches the best form and construction of vessels; for which best form it has recourse to the question of the Solid of least resistance, a problem of transcendental geometry. and it’s appurtenant projectiles belong to the same branch, as in the preceding case. it is true that so far as respects the action of the water on the rudder and oars, and of the wind on the sails, it may be placed in the department of Mechanics, as Diderot & Dalembert have done: but belonging quite as much to geometry, and allied in it’s military character to military architecture, it simplified our plan to place both under the same head. these views are so obvious that I am sure they would have required but a second thought to reconcile the reviewer to their location under the head of Pure Mathematics. for this word location, see Bailey Johnson, Sheridan, Walker Etc. but if Dictionaries are to be the Arbitors of language, in which of them shall we find neologism? no matter. it is a good word, well sounding, obvious, and expresses an idea which would otherwise require circumlocution. the Reviewer was justifiable therefore in using it; altho’ he noted at the same time, as unauthoritative, centrality, grade, sparse; all which have been long used in common speech and writing. I am a friend to neology. it is the only way to give to a language copiousness & euphony. without it we should be still held to the vocabulary of Alfred or of Ulphilas; and held to their state of science also: for I am sure they had no words which could have conveyed the ideas of Oxigen, cotyledons, zoophytes, magnetism, electricity, hyaline, and thousands of others expressing ideas not then existing, nor of possible communication in the state of their language. What a language has the French become since the date of their revolution, by the free introduction of new words! the most copious and eloquent in the living world; and equal to the Greek, had not that been regularly modifiable almost ad infinitum. their rule was that whenever their language furnished or adopted a root, all it’s branches, in every part of speech, were legitimated by giving them their appropriate terminations. αδελφος, αδελφη, αδελφιδιον, αδελφοτης, αδελφιξις, αδελφιδους, αδελφικος, αδελφιζω, αδελφικως. and this should be the law of every language. thus, having adopted the adjective fraternal, it is a root, which should legitimate fraternity, fraternation, fraternisation, fraternism, to fraternate, fraternise, fraternally. and give the word neologism to our language, as a root, and it should give us it’s fellow-substantives, neology, neologist, neologisation; it’s adjectives neologous, neological, neologistical, it’s verb neologise, & adverb neologically. Dictionaries are but the depositories of words already legitimated by usage. society is the work-shop in which new ones are elaborated. when an individual uses a new word, if illformed it is rejected in society, if well-formed, adopted, and, after due time, laid up in the depository of dictionaries. and if, in this process of sound neologisation, our transatlantic brethren shall not chuse to accompany us, we may furnish, after the Ionians, a second example of a colonial dialect improving on it’s primitive.—but enough of criticism: let me turn to your puzzling letter of May 12. on matter, spirit, motion Etc. it’s croud of scepticisms kept me from sleep. I read it, & laid it down: read it, and laid it down, again, and again: and to give rest to my mind, I was obliged to recur ultimately to my habitual anodyne, “I feel: therefore I exist.” I feel bodies which are not myself: there are other existencies then. I call them matter. I feel them changing place. this gives me motion. where there is an absence of matter, I call it void, or nothing, or immaterial space. on the basis of sensation, of matter and motion, we may erect the fabric of all the certainties we can have or need. I can concieve thought to be an action of a particular organisation of matter, formed for that purpose by it’s creator, as well as that attraction is an action of matter, or magnetism of loadstone. when he who denies to the Creator the power of endowing matter with the mode of action called thinking shall shew how he could endow the Sun with the mode of action called attraction, which reins the planets in the tract of their orbits, or how an absence of matter can have a will, and, by that will; put matter into motion, then the materialist may be lawfully required to explain the process by which matter exercises the faculty of thinking. when once we quit the basis of sensation “all is in the wind.” to talk of immaterial existences is to talk of nothings. to say that the human soul, angels, god, are immaterial, is to say they are nothings, or that there is no god, no angels, no soul. I cannot reason otherwise: but I believe I am supported in my creed of materialism by Locke, Tracy, & Stewart. at what age of the Christian church this heresy of immaterialism  this masked atheism, crept in, I do not know. but a heresy it certainly is. Jesus taught nothing of it. he told us indeed that “God is a spirit,” but he has not defined what a spirit is, nor said that it is not matter. and the antient fathers generally, if not universally, held it to be matter: light and thin indeed, an etheriel gas; but still matter. Origen says “Deus reapse corporalis est; sed graviorum tantum corporum ratione, incorporeus.” Tertullian “quid enim deus nisi corpus?” and again “quis negabit deum esse corpus? etsi deus spiritus, spiritus etiam corpus est, sui generis, in sua effigie.” St. Justin Martyr ‘το θειον φαμεν ειναι αςωματον· ουκ ὁτι αςωματον·—επειδη δε το μη κρατειςθαι ὑπο τινος, του κρατειςθαι τιμιωτερον εςτι δια τουτο καλουμεν αυτον αςωματον.’ and St. Macarius, speaking of angels, says “quamvis enim subtilia sint, tamen in substantiâ, formâ et figurâ, secundum tenuitatem naturae eorum, corpora sunt tenuia.” and St. Austin, St. Basil, Lactantius, Tatian, Athenagoras and others, with whose writings I pretend not a familiarity, are said by those who are, to deliver the same doctrine. turn to your Ocellus d’Argens 97. 105. and to his Timaeus 17. for these quotations. in England these Immaterialists might have been burnt until the 29. Car. 2. when the writ de haeretico comburendo was abolished: and here until the revolution, that statute not having extended to us. all heresies being now done away with us, these schismatists are merely atheists, differing from the material Atheist only in their belief that “nothing made something,” and from the material deist who believes that matter alone can operate on matter. Rejecting all organs of information therefore but my senses, I rid myself of the Pyrrhonisms with which an indulgence in speculations hyperphysical and antiphysical so uselessly occupy and disquiet the mind. a single sense may indeed be sometimes decieved, but rarely; and never all our senses together, with their faculty of reasoning. they evidence realities; and there are enough of these for all the purposes of life, without plunging into the fathomless abyss of dreams & phantasms. I am satisfied, and sufficiently occupied with the things which are, without tormenting or troubling myself about those which may indeed be, but of which I have no evidence. I am sure that I really know many, many, things, and none more surely than that I love you with all my heart, and pray for the continuance of your life until you shall be tired of it yourself.
            
               Th: Jefferson
            
            